Citation Nr: 0116756	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  01-02 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether the apportionment of the veteran's improved 
disability pension benefits to his estranged spouse and child 
in the custody of his estranged spouse was properly 
terminated, effective March 1, 1997.

Entitlement to an apportionment of the veteran's improved 
disability pension benefits to his estranged spouse.


REPRESENTATION

Appellee represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran served on active duty from September 1972 to June 
1973.

This appeal arises from a March 2000 decision by Department 
of Veterans Affairs (VA) Regional Office (RO), Waco, Texas, 
which terminated the apportionment of the veteran's improved 
disability pension benefits to his estranged spouse and child 
in the custody of his estranged spouse, effective March 1, 
1997.

This appeal also arises from a July 2000 by the RO which 
denied the appellant's claim for an apportionment of the 
veteran's improved disability pension benefits to his 
estranged spouse.


REMAND

The appellant, the veteran's estranged spouse, has contended 
that she, as well as the veteran's son, were entitled to an 
apportionment of the veteran's improved pension benefits, as 
of March 1, 1997, and that she is currently entitled to an 
apportionment of the veteran's improved pension benefits.  
However, before the Board of Veterans' Appeals (Board) can 
address the merits of these contentions, certain procedural 
due process as well as substantive concerns raised by the 
record must be addressed.

In this regard, the Board notes that matters of apportionment 
are simultaneously contested claims.  See 38 C.F.R. § 20.3(o) 
(2000).  As such, they are subject to "contested claims" 
procedures, and to special time limits for initiating and 
perfecting an appeal.  See 38 U.S.C.A. §§ 7105(b), 7105A 
(West 1991); 38 C.F.R. §§ 19.100 et. seq.; 20.500 et. seq.; 
20.713 (2000).  For example, "all interested parties" and 
their representatives, if any, will be specifically notified 
of the action taken by the agency of original jurisdiction 
(i.e., the RO, see 38 C.F.R. § 20.3(a)) in a simultaneously 
contested claim, and of the right to initiate an appeal and 
the time limit therefor, as well as hearing and 
representation rights.

The present case must be remanded because the RO failed to 
comply with the contested claims procedures at several 
points.  Specifically, the RO advised the veteran in March 
2000 that the appellant was being removed as a dependent, 
effective March 1, 1997, but failed to advise the veteran or 
his representative as to the status of the apportionment to 
the appellant and his son in her custody.  In the July 2000 
decision, the appellant was advised that her claim for an 
apportionment was being denied as the veteran was not 
receiving an additional allowance for her.  However, the 
current record shows that the RO failed to advise the veteran 
and his representative that the apportionment had been 
denied.  Moreover, after the appellant submitted her January 
2001 substantive appeal, the RO failed to communicate the 
substance of the appeal, via a "notice of appeal," to the 
veteran and his representative.  38 U.S.C.A. 38 U.S.C.A. 
§ 7105A(b); 38 C.F.R. § 19.102 (2000).

While the RO advised the appellant in March 2000 that her 
claim for continued payment of an apportionment was being 
denied as financial information did not establish that an 
additional amount was needed in order for her to meet her 
basic monthly expenses, in the statement of the case the RO 
indicated that, as the appellant, effective March 1, 1997, 
was removed as a dependent from the veteran's award, this was 
the basis for the July 2000 denial of her apportionment 
claim.

There are additional reasons warranting remand which, for the 
sake of clarity, require an overview of the substantive law 
and regulations regarding apportionments.  Particularly, 
applicable law provides that if the veteran is not living 
with his spouse, or his child is not in the veteran's 
custody, all or any part of the compensation or pension 
payable on account of the veteran may be apportioned as may 
be prescribed by the VA.  38 U.S.C.A. § 5307(a) (West 1991).

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450 (2000).  More specifically, 38 
C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may 
be paid if the veteran is not residing with his spouse or if 
his child is not residing with the veteran and the veteran is 
not reasonably discharging his responsibility for the 
spouse's or the child's support.  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451 (2000).  This regulation provides 
that, without regard to any other provision regarding 
apportionment, where hardship is shown to exist, pension may 
be apportioned between the veteran and his or her dependents 
on the basis of the facts of the individual case, as long as 
it does not cause undue hardship to the other persons in 
interest.  38 C.F.R. § 3.451.  In determining the basis for 
special apportionment, consideration is to be given to such 
factors as the amount of VA benefits payable, other income 
and resources of the veteran and those dependents in whose 
behalf the apportionment is claimed, and the special needs of 
the veteran, his or her dependents and the apportionment 
claimants.

The special apportionment was apparently meant to provide for 
an apportionment in situations where a veteran is reasonably 
discharging his responsibility for the support of his spouse 
(or support of any other claimant who might otherwise be 
entitled to a "general" apportionment), but special 
circumstances exist which warrant giving "dependents" 
additional support.  See, e.g., Veterans Regulation No. 6(c), 
Instruction No. 2, VI (Oct. 1934); cf. Veterans Regulation 
No. 6(c), 4 (June 1934).

In this regard, the Board notes that 38 C.F.R. § 3.451 makes 
no provision for apportionment to "spouses."  Instead, 38 
C.F.R. § 3.451 provides, in relevant part, for apportionment 
between the veteran and his or her "dependents."  
Therefore, it appears that if the appellant desires to 
establish entitlement to an apportionment under 38 C.F.R. 
§ 3.451, she would need to show that she is a "dependent" 
of the veteran.

By contrast, in order to claim an apportionment under 38 
C.F.R. § 3.450, she need only show that she is the veteran's 
"spouse."  The RO has relied on the definition of 
"dependent" provided by 38 C.F.R. § 3.23(d)(1) (2000).  
However, the appellant's claim under 38 C.F.R. § 3.450 does 
not require a showing of dependency.  On the other hand, to 
the extent that her claim under 38 C.F.R. § 3.451 requires a 
showing that she is a "dependent," the definition of 
"dependent" provided at 38 C.F.R. § 3.23 is, by the terms 
of that regulation, limited in application to use "in that 
section."  38 C.F.R. § 3.23.

Thus, on remand, the RO should not require the appellant to 
establish that she is a "dependent" insofar as she claims 
entitlement to an apportionment under 38 C.F.R. § 3.450, and 
insofar as she claims entitlement to an apportionment under 
38 C.F.R. § 3.451, the RO should not use the definition of 
"dependent" provided by 38 C.F.R. § 3.23.

Accordingly, the Board finds that this case must be REMANDED 
to the RO for the following actions:

1.  The RO should furnish the veteran and 
his representative with (a) copies of the 
March 2000 letter denying the appellant's 
apportionment claim on behalf of the 
veteran's son and herself; (b) a "notice 
of appeal" containing the substance of 
the appellant's January 2001 substantive 
appeal, see 38 C.F.R. § 19.102; and (c) 
copies of the July 2000 letter denying 
the appellant's apportionment claim.  The 
RO should associate documentation of 
compliance with the foregoing in the 
claims file.

2.  The RO should secure, from the 
appellant and the appellee, updated 
financial statements and copies of 
supporting documents for all pertinent 
periods, including any pertinent canceled 
checks, copies of pertinent bills, 
invoices, and bank statements, as well as 
lease, loan, or mortgage agreements, to 
corroborate their assertions pertaining 
to monthly income (including sources 
thereof) and expenditures (including 
identification of payees).  The RO should 
ask each party to provide a statement as 
to whether they have shared housing 
expenses with any other individual, with 
respect to all pertinent periods, and, if 
so, whether such individual(s) pay(s) all 
or any portion of the expenses shown on 
that party's updated financial 
statement(s).  The RO should inform the 
parties that this development is being 
undertaken in an effort to provide VA 
with the information necessary to 
properly adjudicate the issues on appeal, 
and should notify them that their failure 
to cooperate in this effort may result in 
an adverse determination.  All documents 
obtained should be associated with the 
claims file.

3.  Thereafter, the RO should adjudicate 
whether the apportionment of the 
veteran's improved disability pension 
benefits to his estranged spouse and 
child in the custody of his estranged 
spouse was properly terminated, effective 
March 1, 1997, as well as the appellant's 
claim for an apportionment of the 
veteran's improved disability pension 
benefits to his estranged spouse.  The RO 
should address whether an apportionment 
is warranted under either 38 C.F.R. 
§ 3.450 or 38 C.F.R. § 3.451.  The RO 
should not require the appellant to 
establish that she is a "dependent" 
insofar as she claims entitlement to an 
apportionment under 38 C.F.R. § 3.450, 
and insofar as she claims entitlement to 
an apportionment under 38 C.F.R. § 3.451, 
the RO should not use the definition of 
"dependent" provided by 38 C.F.R. § 3.23.  
Thereafter, a supplemental statement of 
the case should be issued to all 
interested parties in accordance with 
applicable contested claims procedures.  
The supplemental statement of the case 
should include a summary of the evidence 
received since the statement of the case 
was issued.  The parties should be given 
the appropriate period of time in which 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The parties need take no 
further action until they are informed of the need for 
action.  The purposes of this remand are to procure 
clarifying data and to comply with the governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The parties have the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

